Citation Nr: 0524857	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for foot fungus.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 RO rating decision, which denied 
the veteran's claim of entitlement to service connection for 
foot fungus, and which granted his claim of entitlement to 
service connection for PTSD, assigning a 30 percent rating 
effective from May 2003.  The veteran appeals the 
determination with regard to the foot fungus and to the 
rating assignment for PTSD.  

The Board notes that in June 2005, the RO received four 
statements from friends of the veteran, which were forwarded 
to the Board in July 2005.  These statements were not 
accompanied by a waiver of RO initial consideration, and 
ordinarily under such circumstances, they are returned to the 
RO for its review.  See 38 C.F.R. § 19.37.  However, as the 
statements are essentially duplicative of sentiments 
previously furnished by the veteran's family and considered 
by the RO, it is unnecessary to return the case to the RO for 
its review.  Id.


FINDINGS OF FACT

1.  There is satisfactory evidence that the veteran suffered 
foot fungus during combat service in Vietnam, which is 
consistent with the circumstances, conditions, or hardships 
of his service, and there is no clear and convincing evidence 
to show that the foot fungus did not result in a chronic 
condition.

2.  VA notified the veteran of the evidence needed to 
substantiate the higher rating claim decided herein, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for an equitable disposition of the higher rating 
claim.

3.  For the period of May 2003 to April 28, 2005, the 
veteran's PTSD is shown to be productive of a disability 
picture that more nearly approximates that of occupational 
and social impairment with reduced reliability and 
productivity, and difficulty in establishing and maintaining 
effective relationships; his disability picture is without 
evidence of occupational and social impairment with 
deficiencies in most areas due to such symptoms as suicidal 
ideation, obsessional rituals that interfere with routine 
activities, illogical or obscure speech, near-continuous 
panic or depression affecting his ability to function 
independently and appropriately, impaired impulse control, 
spatial disorientation, neglect of personal appearance or 
hygiene, and inability to establish and maintain effective 
relationships.

4.  For the period beginning April 28, 2005, the veteran's 
PTSD is shown to be productive of a disability picture that 
more nearly approximates that of occupational and social 
impairment with deficiencies in most areas, and inability to 
establish and maintain effective relationships; his 
disability picture is without evidence of total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self and others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss (for names of close relatives, 
own occupation, or own name).    


CONCLUSIONS OF LAW

1.  Foot fungus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2004). 

2.  The criteria for the assignments of a 50 percent 
schedular rating for the period of May 2003 to April 28, 
2005, and a 70 percent schedular rating for the period 
beginning on April 28, 2005, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Foot Fungus

A.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004).  The Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) redefined VA's duty to assist a claimant 
in the development of a claim.  VA regulations that implement 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim of service connection.  

B.  Merits of Claim of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).

The veteran contends that his current foot fungus is related 
to problems with foot fungus suffered during combat service 
in Vietnam.  He asserts that it was not a part of the 
military "culture" to complain about foot fungus and sores 
on his feet during service.  He maintains that his foot 
fungus has been present ever since service.  

Service medical records do not document any complaints, 
clinical findings, or diagnosis of foot fungus.  Service 
department records, however, do indicate that the veteran was 
in the Marine Corps, served in Vietnam, and had a military 
occupational specialty of field radio operator.  He received 
various awards and citations, to include the Combat Action 
Ribbon.  Thus, the evidence shows that the veteran 
participated in combat-related activities in Vietnam.  The 
law provides that satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004); Collette v. 
Brown, 82 F.3d 389 (1996).  Notwithstanding the fact that 
foot fungus is not documented in the service records, the 
veteran's own statements coupled with his documented 
participation in combat activities in Vietnam for the period 
from January 1968 to February 1969 constitute satisfactory 
evidence that he sustained foot fungus during such combat 
service, which is consistent with the circumstances, 
conditions, or hardships of his service.  Id.

The Board acknowledges that the veteran's service medical 
records are negative for any complaints, clinical findings, 
and diagnosis of any skin condition on the feet, to include 
the separation physical examination report dated in July 
1971.  Further, it was not until March 2000 that the medical 
evidence shows that the veteran had a painful ingrown toenail 
due to mycosis.  Private records from a podiatrist at that 
time show that he had part of his left great toenail removed, 
and he was given a prescription for onychomycosis of the 
toenails.  The veteran's initial compensation claim for foot 
fungus was received in May 2003.  

Thus, the record shows that a prolonged period of time - more 
than 25 years - had elapsed before medical evidence 
demonstrates the existence of foot fungus.  The RO sought a 
medical opinion to address whether the veteran incurred foot 
fungus during combat service, as claimed by the veteran.  At 
the time of a VA examination in November 2003, it was noted 
that the veteran had a history of a foot infection, popularly 
referred to as "jungle rot" while he was stationed in 
Vietnam.  He reported that it began between two toes and 
spread to the other toes and then proximally on his feet.  He 
recalled that his condition was uncomfortable, itchy, and 
painful.  He described his condition as waxing and waning 
during service and thereafter.  He noted that after service, 
in addition to the continuing scaliness and itching, he 
developed thickness and distortion of his left great toenail, 
which he indicated he ignored for many years until he sought 
treatment from a podiatrist.  The examiner diagnosed fungal 
infections of several toenails, nail folds, and skin of the 
cuticles bilaterally.  The examiner stated that onychomycosis 
was a chronic infection and that it appeared likely to have 
been contracted while the veteran served in Vietnam, based on 
the veteran's description.  

Despite the basis of the VA examiner's opinion being 
unsubstantiated history furnished by the veteran, and the 
many years that have passed prior to medical evidence 
demonstrating the existence of foot fungus, service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In this case, gaps in the medical record serve only to place 
the evidence in conflict or perhaps tilt somewhat against the 
veteran.  Under either supposition, the favorable presumption 
reflected in the enhanced standard of 38 U.S.C.A. § 1154(b) 
has not been clearly and convincingly rebutted.  This is 
particularly so in light of the fact that the medical opinion 
of the VA examiner is the only one that directly addresses 
whether the veteran incurred foot fungus during combat 
service in Vietnam.  The veteran's wife also attested to the 
veteran having continuous problems with foot fungus for the 
duration of their 35 years of marriage.  Therefore, the Board 
finds that foot fungus suffered during combat service in 
Vietnam, and the attendant circumstances thereof, most likely 
led to a chronic condition.

In view of the absence of affirmative evidence adequately 
rebutting the favorable evidence, it is probably correct to 
conclude that the veteran has foot fungus attributable to his 
period of combat service in Vietnam. 

II.  Higher Rating For PTSD

A.  VA's Duties to Notify and Assist

As noted above, the VCAA redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

1.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In this case, the Board notes that the issue on appeal arises 
from a notice of disagreement as to the rating assignment of 
the PTSD, and as such, represents a "downstream" issue as 
referenced in VAOPGCPREC 8-2003 (December 22, 2003), a 
precedent opinion of VA's General Counsel that is binding on 
the Board (see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 
14.507 (2004)).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  With regard to the instant case, the Board 
finds that adequate 38 U.S.C. § 5103(a) notice was provided 
as to the original claim for service connection for PTSD, and 
as such, the higher rating issue on appeal falls within the 
exception for the applicability of 38 U.S.C.A. § 5103(a).

In any case, VCAA notice with regard to the issue of a higher 
rating for PSTD was sent to the veteran following the RO 
rating decision in February 2004, which granted service 
connection for PTSD.  As explained herein below, the VCAA 
notice complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  The Board finds 
that the timing of the VCAA notice is not prejudicial to the 
veteran because it was sent prior to the transfer of the case 
to the Board for appellate consideration in June 2005, and 
the veteran was offered ample opportunity to present evidence 
or argument in support of his appeal.  Accordingly, the Board 
will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in March 2005, the RO 
advised the veteran of what was required to prevail on his 
claim for a higher rating for PTSD, what specifically VA had 
done and would do to assist in that claim, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Further, the veteran was provided with a copy of the rating 
decisions dated in February 2004 and May 2005 setting forth 
the general requirements of applicable law pertaining to 
claims of service connection and a higher rating for PTSD.  
In the rating decisions, the RO also informed the veteran of 
the reasons for its determinations and the evidence it had 
considered in its considerations.  The general advisements 
were reiterated in the statement of the case issued in April 
2004,  as well as in the supplemental statements of the case 
issued in August 2004, September 2004, November 2004, and May 
2005.  The statement of the case also contained the 
regulations promulgated in light of the VCAA and the United 
States Code cites relevant to the VCAA.  The statement of the 
case and supplemental statements of the case also provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  As 
such, through these documents, the RO informed the veteran of 
the information and evidence needed to substantiate his 
claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for a higher rating for PTSD, and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

2.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a hearing before the undersigned 
Judge in July 2005.  The RO has obtained the veteran's VA 
medical treatment records and Vet Center records, but the 
veteran has not identified any private treatment records for 
the RO to obtain on his behalf.  It does not appear that 
there is any additionally available evidence for 
consideration in this appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in October 2003 (in connection with the original 
claim of service connection) and April 2005, specifically to 
evaluate the current nature and severity of the PTSD.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

B.  Merits of Claim for Higher Rating

1.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2004).  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment from PTSD under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

2.  Analysis

At the outset, the Board notes that Global Assessment of 
Functioning (GAF) is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  DSM-IV, p.32.  GAF 
scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

Since service connection was established, the record shows 
wide variance in the veteran's assigned GAF score, from 70 
(the highest end of the range indicating mild disability) to 
40 (the highest end of the range indicating more than serious 
disability).  For example, a VA examiner assigned a GAF score 
of 70 in October 2003, while lower scores of 40 and 45 were 
assigned by VA personnel in 2004.  Yet another VA examiner 
assigned a GAF score of 55 in April 2005.  The scores 
throughout the appeal period reflect that the veteran's PTSD 
had worsened between the time he initially was examined by VA 
and his most recent VA examination, and the assignment of his 
disability ratings in this case will be consistent with such 
worsening.  In any event, the Board notes that a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126.

The veteran's PTSD has been rated 30 percent under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, ever since the effective date 
of service connection in May 2003.  After reviewing the 
complete record, the Board finds that the evidence supports 
the assignment of the following evaluations for PTSD:  a  50 
percent schedular rating for the period of May 2003 to April 
28, 2005, and a 70 percent schedular rating for the period 
beginning April 28, 2005.   

For the period of May 2003 to April 28, 2005, the pertinent 
records include a VA examination report of October 2003, 
records of VA outpatient treatment, and treatment records and 
counselor statements from the Vet Center.  Such evidence 
reflects that the veteran's PTSD symptoms affected his 
everyday life and his ability to function to a degree that 
more nearly approximates the schedular criteria for a 50 
percent rating under Code 9411.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  That is, the evidence shows that he 
experienced ongoing depression, anxiety, sleep problems, lack 
of interest, isolation, and emotional distancing from family 
and other significant relationships.  Psychological testing 
in October 2003 revealed that the veteran was experiencing a 
high level of depression, which included avoidance of social 
situations.  He began receiving treatment at the Vet Center 
in March 2003 and was referred to the VA outpatient clinic in 
March 2004 for consideration of medication as part of his 
treatment plan (he was subsequently prescribed anti-
depressants and medication to address chronic sleep 
impairment).  He retired from his job in February 2004, 
reportedly after he experienced increasing difficulty in the 
work environment.  (He testified that his PTSD was the cause 
of his taking retirement at the time he did.)  In sum, the 
severity of the veteran's PTSD from May 2003 to April 28, 
2005 was such that a 50 percent schedular rating is 
warranted.  

However, for the period of May 2003 to April 28, 2005, the 
evidence does not show that the veteran's PTSD more nearly 
approximates the schedular criteria for a 70 percent rating 
under Code 9411.  In short, there is no objective showing 
that his impairment is manifested by such symptoms as 
suicidal ideation, obsessional rituals that interfere with 
routine activities, illogical or obscure speech, near-
continuous panic affecting his ability to function 
independently and appropriately, impaired impulse control, 
spatial disorientation, neglect of personal appearance or 
hygiene, and the inability to establish and maintain 
effective relationships.  Rather, during this period the 
medical evidence shows that the veteran maintained a long-
held job before he was eligible for retirement and had a 
long-term marriage.  While he experienced panic attacks, they 
reportedly occurred only a couple of times a month.  While he 
had feelings of detachment and alienation from others with no 
interest in developing any kind of relationships, he 
maintained good relations with family members.  Mental status 
evaluations revealed him to be nervous at times but 
cooperative and friendly.  His speech and thought content and 
processes were coherent, and his mood was euthymic.  His 
concentration was good, and he was able to recall recent and 
remote events.  He was casually groomed, with no apparent 
neglect of personal appearance.  

Such symptoms, the Board finds, are characteristic of a 
disability picture that is contemplated by a 50 percent 
rating under Code 9411, as previously described.  The Board 
has considered the GAF scores of 70, 40 and 45, which were 
assigned in the period prior to April 28, 2005, and finds 
that the lower GAF scores of 40 (assigned in March 2004 in a 
VA new patient intake assessment) and 45 (assigned in May 
2004 for purposes of VA treatment planning) are not 
consistent with the disability picture of the veteran as 
described above.  It is noted that the GAF of 45 was not 
accompanied by rationale or even given in conjunction with an 
evaluation of the veteran.  The GAF of 40 was also not 
accompanied by rationale to reconcile the fact that the 
veteran had long maintained good relations with his wife and 
children.  Further, there was no reconciliation of the fact 
that at the time of the evaluation in March 2004 the veteran 
was a good historian for recent and remote events, paid 
attention to detail, was not markedly depressed, and did not 
show any additional major psychiatric symptoms such as 
hallucinations or delusions.

Turning to the period beginning April 28, 2005, the Board 
finds that the veteran's psychiatric symptomatology was of 
such extent, severity, depth, and persistence as to have been 
productive of occupational and social impairment, with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships, thus warranting a 70 
percent schedular rating under Code 9411 since that time.  

The record shows that on April 28, 2005, the veteran 
underwent a VA examination.  The report of that evaluation, 
in the Board's opinion, is reflective of a worsening of the 
veteran's PTSD, with some symptoms such as panic attacks, 
anxiety, depression, irritability, and isolation appearing to 
be greater factors than they were in the period prior to 
April 2005.  Moreover, while the GAF score of 55 reflects 
moderate impairment, it nevertheless shows that the veteran's 
impairment from PTSD is more severe than it was evaluated by 
the previous VA examiner in October 2003.  Additionally, the 
veteran's testimony in July 2005 is consistent with the April 
2005 examiner's evaluation.  In sum, the severity of the 
veteran's PTSD beginning on April 28, 2005 was such that a 70 
percent schedular rating is warranted.  

However, beginning on April 28, 2005, the Board finds that 
the record overall reflects few, if any, symptoms of PSTD 
that typify a 100 percent disability under the rating 
criteria.  For instance, there is little or no objective 
evidence of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  The April 2005 VA examination 
did not show that any of the foregoing symptoms, or any other 
symptoms of the same type and degree, is clinically present.  
Although the records clearly show that the veteran has 
considerable social and occupational impairment since April 
28, 2005, his overall symptomatology is not consistent with 
the criteria for a 100 percent disability rating under 
Diagnostic Code 9411.  

As this is an initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time 
since service connection was established.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board finds 
that the evidence shows that the veteran's PTSD was 
50 percent disabling from the effective date of service 
connection in May 2003 up until April 28, 2005, and that it 
was 70 percent disabling effective on April 28, 2005.    


ORDER

Service connection for foot fungus is granted.  

Higher ratings for PTSD of 50 percent effective in May 2003, 
and 70 percent effective on April 28, 2005, are granted.  



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


